Citation Nr: 1613879	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a left eye fracture injury that include numbness, twitching, to include whether separate compensable ratings are warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from May 1988 to December 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the St. Louis, Missouri, Regional Office (RO), which granted service connection for left eye numbness and twitching, residuals of a fracture of the left malar complex, zygomatic arch, and lateral and inferior orbit, to include subretinal heme and Berlin's edema and assigned an initial rating of 10 percent effective January 1, 2008.  In July 2012, the Board remanded the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a left eye injury, to include left eye numbness, twitching, loss of vision, and a scar, to the RO for additional action.

In its July 2012 Remand, the Board also remanded the issue of entitlement to an initial disability rating in excess of 10 percent for eczema for the issuance of a statement of the case (SOC) per Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This was an error as an SOC had already been issued in March 2012.  Additionally, in March 2012, the Veteran's representative stated that he was satisfied with the grant of the 10 percent rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Veteran never perfected a substantive appeal as to this issue.  Therefore, the RO was correct to not issue an additional SOC on this issue, and the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the issue of entitlement to an initial rating in excess of 10 percent for eczema is not on appeal, and will not be addressed below.

The issue of entitlement to service connection for headaches has been raised by the record in a March 2008 written statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The appeal is REMANDED to the AOJ.  


REMAND

The Veteran contends that a higher initial rating than 10 percent is warranted for the left eye disability.  The Veteran contends that separate compensable ratings are warranted for other manifestations of his disability, such as vision loss, unhealed eye trauma, scars, skull fractures, and nerve damage. 

In September 2012, the Veteran was afforded a VA ophthalmological examination for the eye disability.  In the addendum to the examination report, the examiner noted that the Veteran should have a neurological examination as well.  The requested neurological examination has not been conducted.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991) (VA's failure to conduct further evaluations and studies as recommended by the VA's own examiner constitutes a breach of its statutory duty to assist the veteran).

Additionally, the Veteran's disability is rated under diagnostic Code 8207, which rates based on paralysis of cranial nerves.  The rating is "[d]ependent upon relative loss of innervation of facial muscles."  38 C.F.R. § 4.124a (2015).  An examination has not been conducted to help determine the "relative loss of innervation of facial muscles."

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA neurological examination to help determine the nature and severity of the residuals of left eye injury disability.  All tests and studies should be accomplished and the findings reported in detail.  The examiner should expressly discuss what nerves have been damaged as a result of the Veteran's service-connected left eye injury disability and what the severity of the damage is for each nerve identified. 

All relevant treatment (medical) records should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the issue, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

